Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Huschenbett (US PG Pub No. 2010/0101533) teaches An internal-combustion-engine controller for controlling an internal combustion engine having 
a main combustion chamber and 
a subsidiary combustion chamber from which a combustion gas is injected into the main combustion chamber through an orifice provided between the main combustion chamber and the subsidiary combustion chamber to ignite a fuel-air mixture in the main combustion chamber, wherein the internal-combustion-engine controller has 
an ion detector that detects an ion in the in the subsidiary combustion chamber, and 
a diagnosis and control device that controls fuel supply to the internal combustion engine and diagnoses a combustion state in the main combustion chamber or in the subsidiary combustion chamber, based on an amount of an ion detected by the ion detector,
however the prior art of record fails to show or adequately teach
 wherein the diagnosis and control device diagnoses whether the main combustion chamber is in a combustion state or in a misfire state or whether the subsidiary combustion chamber is in a combustion state or in a misfire state.
Further the prior art of record fails to show or adequately teach
wherein the diagnosis and control device diagnoses at least one of whether or not preignition has occurred in the subsidiary combustion chamber or in the main combustion chamber and whether or not preignition or abnormal combustion has occurred in the main combustion chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747